66074: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 66074


Short Caption:BANK OF AMERICA, N.A. VS. DIST. CT. (ESTATE OF HIRATA)Classification:Original Proceeding - Civil - Prohibition


Lower Court Case(s):Clark Co. - Eighth Judicial District - A581037Case Status:Writ Issued


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


PetitionerBank of America, N.A.Morgan T. Petrelli
							(Snell & Wilmer, LLP/Las Vegas)
						Michael D. Stein
							(Snell & Wilmer, LLP/Las Vegas)
						


PetitionerLasalle Bank, N.A.Morgan T. Petrelli
							(Snell & Wilmer, LLP/Las Vegas)
						Michael D. Stein
							(Snell & Wilmer, LLP/Las Vegas)
						


Real Party in InterestDotan MelechMarc P. Cook
							(Bailus Cook & Kelesis)
						


Real Party in InterestGary MikuniGlenn F. Meier
							(Meier & Fine, LLC)
						


Real Party in InterestLyle K. HirataGlenn F. Meier
							(Meier & Fine, LLC)
						


Real Party in InterestRonald Brady, Sr.Michael H. Schwarz


Real Party in InterestThe Estate of Jean HirataGlenn F. Meier
							(Meier & Fine, LLC)
						


Real Party in InterestThe Estate of Tomoharu HirataGlenn F. Meier
							(Meier & Fine, LLC)
						


Real Party in InterestThe Jean K. Hirata Living TrustGlenn F. Meier
							(Meier & Fine, LLC)
						


RespondentGloria Sturman


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


12/12/2014OpenRemittitur


12/15/2014OpenOriginal Writ



14-37627: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


07/15/2014Filing FeeFiling fee paid. E-Payment $250.00 from Michael D. Stein.


07/15/2014Petition/WritFiled Petition for Writ of Prohibition.14-22983




07/15/2014AppendixFiled Appendix to Petition for Writ - Volume 1.14-22984




07/15/2014AppendixFiled Appendix to Petition for Writ - Volume 2.14-22985




08/01/2014Order/ProceduralFiled Order Directing Answer. Real parties in interest's answer to writ petition: due 30 days. If the Hirata, Mikuni, and Brady parties do not believe that they are interested parties in this writ proceeding, they shall so notify this court within that same time frame that they do not intend to file answers for that reason. Petitioner: 15 days to file any reply. Fn1[We direct the clerk of this court to amend the caption for this petition to conform with the caption in this order and to add attorney Marc P. Cook of Bailus Cook & Kelesis, Ltd., as counsel for real party in interest Dotan Melech.]14-25221




08/15/2014Petition/WritFiled Real Party In Interest Dotan Y. Melech and United AMS' Answer to Petition for Writ of Prohibition.14-26857




08/19/2014Notice/IncomingFiled Notice of No Further Interest in the Outcome of Matter and No Answer Will be Filed on Behalf of Real Parties in Interest Lyle Hirata and The Jean K. Hirata Living Trust.14-27306




09/02/2014Petition/WritFiled Bank of America, N.A.'s Reply to Real Party in Interest Dotan Y. Melech and United AMS Answer to Petition for Writ of Prohibition.14-28919




09/03/2014Notice/IncomingFiled NRAP 26.1 Disclosure Statement.14-28971




09/05/2014Notice/IncomingFiled Dotan Y. Melech and United AMS' NRAP 26.1 Disclosure Statement.14-29403




11/14/2014Order/DispositionalFiled Order Granting Petition for Writ of Prohibition. "ORDER the petition GRANTED AND DIRECT THE CLERK OF THIS COURT TO ISSUE A WRIT OF PROHIBITION directing the district court to vacate its July 10, 2014, order and precluding the district court from conducting any further proceedings in District Court Case No. A581037." SNP14-JH/MD/MC.14-37627




11/14/2014WritIssued Writ with letter. Original and one copy of writ and copy of order mailed to Michael D. Stein for service upon Judge Gloria Sturman.14-37665